              Case 1:19-cr-00761-JPO Document 209 Filed 02/09/21 Page 1 of 1



                                              Law Offices of
                                          Donna R. Newman
                                              Attorney at Law
                                          New York, New York 10007
                                             Tel. 212-229-1516
                                             Fax. 212-676-7497
                                              cell: 201-306-4369
                                         donnanewmanlaw@aol.com
Member: N.Y. & N.J. Bar


February 5, 2021

VIA EMAIL & ECF

Hon. J. Paul Oetken
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
                                 Re:    United States v. Darrell Lawrence, Juan Tejeda, et al.
                                 19 Cr. 00761 (JPO)
Dear Judge Oetken:

       With the consent of the Government, I write to request an adjournment of Mr. Tejeda’s
sentencing that is currently scheduled for February 26th at 11:00. We seek a date during the week
of April 12 (except for April 16). We make this request to allow an in-person sentencing
proceeding.

Respectfully submitted,                               Granted.
     /s/                                              The February 26, 2021 sentencing is hereby adjourned
Donna R. Newman                                       to April 12, 2021, at 5:00 p.m.
cc:AUSA Frank Balsamello via ECF                        So ordered: 2/9/2021
     AUSA Jamie Bagliebter via ECF
      Juan Tejeda via first class mail
